Exhibit 12(b) FLORIDA POWER & LIGHT COMPANY AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (a) Nine Months Ended September 30, 2009 (millions of dollars) Earnings, as defined: Net income $ 646 Income taxes 369 Fixed charges included in the determination of net income, as below 259 Total earnings, as defined $ 1,274 Fixed charges, as defined: Interest expense $ 235 Rental interest factor 5 Allowance for borrowed funds used during construction 19 Fixed charges included in the determination of net income 259 Capitalized interest 1 Total fixed charges, as defined $ 260 Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends (a) 4.89 ¾¾¾¾¾ (a) Florida Power & Light Company has no preference equity securities outstanding; therefore, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
